Exhibit 10.96
     (CADENCE LOGO) [f54883f5488302.gif]
July 27, 2009
John J. Bruggeman
Dear John,
On behalf of Cadence Design Systems, Inc. (“Cadence”), I am pleased to offer you
the position of Senior Vice President and Chief Marketing Officer, reporting to
Lip-Bu Tan, President and Chief Executive Officer. Your compensation will
include an annualized base salary of $350,000. As a Senior Vice President, you
will be eligible to earn an incentive bonus targeted at 75% of your annualized
base salary upon achievement of corporate and individual performance goals in
accordance with the terms of Cadence’s annual Executive Key Contributor Bonus
Plan. In addition, you will be issued an option to purchase 200,000 shares of
Cadence Design Systems Common Stock and issued an Incentive Stock Award of
30,000 shares of Cadence Common Stock, subject to approval of each by the
Compensation Committee of the Board of Directors.
You will also be offered a one-time hiring bonus of $40,000, subject to
applicable taxes. This bonus will be paid with your first regular payroll check.
The following restrictions apply to this bonus. If you voluntarily terminate
your employment prior to 24 months following your hire date, a portion or all of
the bonus will be immediately due and payable to Cadence according to the
following schedule:

         
Termination date:
  Portion owed:
 
       
0-12 months after start date
    100 %
12-18 months after start date
    70 %
18-24 months after start date
    40 %
after 24 months
    0 %

Cadence offers a comprehensive Employee Benefits package including a 401(k) plan
and a non-qualified deferred compensation plan (“NQDC”) for executives. We also
provide a wide variety of health and welfare benefits through our
cafeteria-style benefits plan. Under this plan, you will be able to choose from
several different options in each benefit area including Medical, Dental,
Vision, Life and Disability Insurance. Additional details on all these benefits
can be found in your “Benefits Year-Round User Guide” and will be discussed in
depth at the New Employee Orientation.
Please understand that Cadence is an at-will employer as described in the
attached “Employment Terms,” and that this offer is contingent upon successfully
passing the Cadence background verification and upon your execution of the
Employee Proprietary Information and Inventions Agreement.
Offers of employment remain open for a short period of time; unless otherwise
notified, this offer will expire on August 3, 2009.
John, we look forward to having you on our team!
Sincerely,
/s/ Christina Rooke Jones
 
Christina Rooke Jones
Senior Vice President, Global Human Resources

 